DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant's arguments filed 11 March 2021 stating that the amendments to claim 1 overcome the previous prior art rejections over Chang ‘914, Hayashigaito, and Hanaoka have been fully considered and they are persuasive. Chang ‘914, Hiyashigaito, and Hanaoka do not disclose enough elements to address “a first housing”, “a first bearing holding unit”, “a second housing”, “a second bearing holding unit”, and “a motor housing” in light of “the motor housing, the first housing, and the second housing are separate members” and in combination with other limitations of the claim, in particular “the motor housing includes: a receiving portion located radially inward of the plurality of ribs; and a receiving surface included in the receiving portion on a first side of the motor housing in the axial direction; the first housing surface and the second housing surface are located on a first side of the receiving surface in the axial direction; the receiving surface directly opposes the first housing surface and the second housing surface in the axial direction; and the second housing is fixed to the first housing”.
Claim Objections
Claims 5, 6, 9, and 10 are objected to because of the following informalities:   
In claim 5, line 4, --the receiving portion of-- should be added before “the motor housing includes:” (to improve the formality of the claim in light of the antecedently recited “receiving portion” of “motor housing”).
Claims 6, 9, and 10 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first bearing holding unit” (claim 1), “a second bearing holding unit” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification raises doubt as to the corresponding structure for the 35 U.S.C. 112(f) limitation “a first bearing holding unit” as described in the corresponding 35 U.S.C. 112(b) rejections stated below. 
A review of the specification raises doubt as to the corresponding structure for the 35 U.S.C. 112(f) limitation “a second bearing holding unit” as described in the corresponding 35 U.S.C. 112(b) rejections stated below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 5-12 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “a first bearing holding unit” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention since the structure corresponding to this 112(f) limitation is not clear from the disclosure (see corresponding 112(b) rejection below for further explanation). Due to dependency, this rejection also applies to claims 5-12.

In claim 1, the limitation recited as “a second bearing holding unit” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention since the structure corresponding to this 112(f) limitation is not clear from the disclosure (see corresponding 112(b) rejection below for further explanation). Due to dependency, this rejection also applies to claims 5-12.



Claims 1 and 5-12 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

In claim 1, the limitation recited as “a first motor supported by the first bearing holding unit” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure indicates that first motor 3 is formed by stator 33 and rotor 34, and the rotor 34 is shown as attached to shaft 31, which does not directly attach to first bearing holding unit 35. Accordingly, the entirety of first motor 3 is not supported by the first bearing holding unit 35. Due to dependency, this rejection also applies to claims 5-12.

In claim 1, the limitation recited as “a second motor supported by the second bearing holding unit” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure indicates that second motor 6 is formed by stator 63 and rotor 64, and the rotor 64 is shown as attached to shaft 61, which does not directly attach to second bearing holding unit 65. Accordingly, the entirety of second motor 6 is not supported by the second bearing holding unit 65. Due to dependency, this rejection also applies to claims 5-12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

claim 1, the limitation recited as “a first bearing holding unit” renders the claim indefinite since the corresponding structure of this 35 U.S.C. 112(f) limitation is unclear. There is no explicit statement in the disclosure of the particular structure that corresponds to this 35 U.S.C. 112(f) limitation. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), the Office recommends changing “holding unit” to --support--. Due to dependency, this rejection also applies to claims 5-12.

In claim 1, the limitation recited as “a second bearing holding unit” renders the claim indefinite since the corresponding structure of this 35 U.S.C. 112(f) limitation is unclear. There is no explicit statement in the disclosure of the particular structure that corresponds to this 35 U.S.C. 112(f) limitation. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), the Office recommends changing “holding unit” to --support--. Due to dependency, this rejection also applies to claims 5-12.

In claim 1, the limitation recited as “a first motor supported by the first bearing holding unit on a first side of the first bearing holding unit in the axial direction” renders the claim indefinite since it is not in agreement with the disclosure showing first stator 33 of the first motor 3 as radially-oriented relative to first bearing holding unit 35, not axially-oriented as required by the instant language. Furthermore, the instant recitation is further confused by inconsistent use of the phrase on a [first or second] side of the [first or second] housing in the axial direction throughout the claim - for example, “a first bearing holding unit supported by the first housing on a first side of the first housing in the axial direction” corresponds to a disclosed relationship that is radially-oriented (see Figure 5 showing first bearing holding unit 35 in relationship to first housing 11), whereas the recitation “a second housing located on a second side of the first housing in the axial direction” corresponds to a disclosed relationship that is axially-oriented (see Figure 5 showing second housing 12 in relationship to first housing 11). Due to dependency, this rejection also applies to claims 5-12.


In claim 1, the limitation recited as “a first bearing holding unit supported by the first housing on a first side of the first housing in the axial direction” renders the claim indefinite since it is not in agreement with the disclosure showing first bearing holding unit 35 as radially-oriented relative to first housing 11, not axially-oriented as required by the instant language. Furthermore, the instant recitation is further confused by inconsistent use of the phrase on a [first or second] side of the [first or second] housing in the axial direction throughout the claim - for example, “a first bearing holding unit supported by the first housing on a first side of the first housing in the axial direction” corresponds to a disclosed relationship that is radially-oriented (see Figure 5 showing first bearing holding unit 35 in relationship to first housing 11), whereas the recitation “a second housing located on a second side of the first housing in the axial direction” corresponds to a disclosed relationship that is axially-oriented (see Figure 5 showing second housing 12 in relationship to first housing 11). Due to dependency, this rejection also applies to claims 5-12.

In claim 1, the limitation recited as “a first impeller rotatable around the central axis by the first motor on the first side of the first motor in the axial direction” is unclear since there is no antecedent basis in the claim or the disclosure for “the first side of the first motor”, thereby rendering indefinite the metes and bounds of the claimed invention. Due to dependency, this rejection also applies to claims 5-12.

In claim 1, the limitation recited as “a second bearing holding unit supported by the second housing on a second side of the second housing in the axial direction” renders the claim indefinite since it is not in agreement with the disclosure showing second bearing holding unit 65 as radially-oriented relative to second housing 12, not axially-oriented as required by the instant language. Furthermore, the instant recitation is further confused by inconsistent use of the phrase on a [first or second] side of the [first or second] housing in the axial direction throughout the claim - for example, “a first bearing holding unit supported by the first housing on a first side of the first housing in the axial direction” corresponds to a disclosed relationship that is radially-oriented claims 5-12.

In claim 1, the limitation recited as “a second motor supported by the second bearing holding unit on a second side of the second bearing holding unit in the axial direction” renders the claim indefinite since it is not in agreement with the disclosure showing stator 63 of the second motor 6 as radially-oriented relative to second bearing holding unit 65, not axially-oriented as required by the instant language. Furthermore, the instant recitation is further confused by inconsistent use of the phrase on a [first or second] side of the [first or second] housing in the axial direction throughout the claim - for example, “a first bearing holding unit supported by the first housing on a first side of the first housing in the axial direction” corresponds to a disclosed relationship that is radially-oriented (see Figure 5 showing first bearing holding unit 35 in relationship to first housing 11), whereas the recitation “a second housing located on a second side of the first housing in the axial direction” corresponds to a disclosed relationship that is axially-oriented (see Figure 5 showing second housing 12 in relationship to first housing 11). Due to dependency, this rejection also applies to claims 5-12.
Examiner’s Comment
Although claims 1 and 5-12 are not rejected over prior art, indication of allowable subject matter therein is reserved pending Applicant’s response to the 112(a) rejections set forth above. 











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745